EXHIBIT 10.1

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of the 24th day of
August 2005 (the “Effective Date”) by and between REGENERATION TECHNOLOGIES,
INC., a Delaware corporation with its principal office at 11621 Research Circle,
Alachua, Florida 32615 (the “Company”), and the several purchasers identified in
the attached Exhibit A (individually, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers an aggregate of
approximately 2,800,000 shares (the “Shares”) of the authorized but unissued
shares of common stock, $.001 par value per share, of the Company (the “Common
Stock”); and

 

WHEREAS, the Purchasers, severally, wish to purchase the Shares on the terms and
subject to the conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

 

(a) “Affiliate” of a party means any corporation or other business entity
controlled by, controlling or under common control with such party. For this
purpose “control” shall mean direct or indirect beneficial ownership of fifty
percent (50%) or more of the voting or income interest in such corporation or
other business entity.

 

(b) “Closing Date” means the date of the Closing.

 

(c) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.

 

(d) “Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of the date hereof, among the Company and the Purchasers.

 

(e) “Operative Agreements” shall mean the Registration Rights Agreement together
with this Agreement.

 

(f) “Majority Purchasers” shall mean Purchasers which, at any given time, hold
greater than fifty percent (50%) of the voting power of the outstanding Shares
that have not been resold pursuant to an effective registration statement under
the Securities Act or Rule 144 under the Securities Act.

 

(g) “SEC” shall mean the Securities and Exchange Commission.

 

(h) “Securities Act” shall mean the Securities Act of 1933, as amended, and all
of the rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

2. Purchase and Sale of Shares.

 

2.1 Purchase and Sale. Subject to and upon the terms and conditions set forth in
this Agreement, the Company agrees to issue and sell to each Purchaser, and each
Purchaser, severally, hereby agrees to purchase from the Company, at the
Closing, the number of shares of Common Stock set forth opposite the name of
such Purchaser under the heading “Number of Shares to be Purchased” on Exhibit A
hereto, at a purchase price of $8.55 per share. The total purchase price payable
by each Purchaser for the number of shares of Common Stock that such Purchaser
is hereby agreeing to purchase is set forth opposite the name of such Purchaser
under the heading “Purchase Price” on Exhibit A hereto. The aggregate purchase
price payable by the Purchasers to the Company for all of the Shares shall be
$23,940,000.

 

2.2 Closing. Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Purchasers, the Company shall
deliver to the custodian designated by a Purchaser, in trust, a certificate or
certificates, registered in such name or names as the Purchasers may designate,
representing the Shares, with instructions that such certificates are to be held
for release to the Purchasers only upon payment in full of the Purchase Price to
the Company by all the Purchasers. Upon (i) confirmation that the conditions to
closing specified under Section 5.1 have been satisfied or duly waived by the
Purchasers and (ii) such receipt by such custodian of the certificates, each
Purchaser shall, on the date of such receipt (provided such receipt is prior to
1:00 p.m. Eastern time or such later time as a wire transfer reasonably can be
initiated), cause a wire transfer in same day funds to be sent to the account of
the Company as instructed in writing by the Company, in an amount representing
such Purchaser’s pro rata portion of the Purchase Price as set forth on the
signature pages to this Agreement. On the date (the “Closing Date”) the Company
receives the Purchase Price, the certificates evidencing the Shares shall be
released to the Purchasers (the “Closing”)

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Purchasers as follows:

 

3.1 Incorporation. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and is qualified to
do business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification, except where the failure to
so qualify would not have a material adverse effect upon the Company. The
Company does not have any material subsidiaries other than those identified in
the SEC Documents (as defined below). Except for short-term investments and
investments that are not material to the Company, the Company does not own any
shares of stock or any other equity or long-term debt securities of any
corporation or have any equity interest in any firm, partnership, limited
liability company, joint venture, association or other entity except as set
forth in the SEC Documents. Complete and correct copies of the certificate of
incorporation and bylaws of the Company as in effect on the Effective Date have
been filed by the Company with the Commission. The Company has all requisite
corporate power and authority to carry on its business as now conducted.

 

3.2 Capitalization. The authorized capital stock of the Company consists of (i)
50,000,000 shares of Common Stock, of which 26,857,107 shares are outstanding on
the date hereof and (ii) 5,000,000 shares of preferred stock, of which no shares
are outstanding on the

 

2



--------------------------------------------------------------------------------

date hereof. Except as set forth in Schedule 3.2 hereto, there are no existing
options, warrants, calls, preemptive (or similar) rights, subscriptions or other
rights, agreements, arrangements or commitments of any character obligating the
Company to issue, transfer or sell, or cause to be issued, transferred or sold,
any shares of the capital stock of the Company or other equity interests in the
Company or any securities convertible into or exchangeable for such shares of
capital stock or other equity interests, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other equity interests. All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid and nonassessable.

 

3.3 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement and the Registration Rights Agreement
and the consummation of the transactions contemplated herein and therein has
been taken. When executed and delivered by the Company, each of this Agreement
and the Registration Rights Agreement shall constitute the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general equitable principles. The Company has all requisite corporate power to
enter into this Agreement and the Registration Rights Agreement and to carry out
and perform its obligations under the terms of this Agreement, and the
Registration Rights Agreement.

 

3.4 Valid Issuance of the Shares. The Shares being purchased by the Purchasers
hereunder will, upon issuance pursuant to the terms hereof, be duly authorized
and validly issued, fully paid and nonassessable. No preemptive rights or other
rights to subscribe for or purchase the Company’s capital stock exist with
respect to the issuance and sale of the Shares by the Company pursuant to this
Agreement. Except as disclosed in the SEC Documents, no stockholder of the
Company has any right (which has not been waived or has not expired by reason of
lapse of time following the notification of the Company’s intent to file the
registration statement to be filed by the Company pursuant to Registration
Rights Agreement (the “Registration Statement”) to require the Company to
register the sale of any shares owned by such stockholder under the Securities
Act in the Registration Statement. As of the Effective Date, no further approval
or authority of the stockholders or the Board of Directors of the Company shall
be required for the issuance and sale of the Shares by the Company, or the
filing of the Registration Statement by the Company, as contemplated herein.

 

3.5 Financial Statements. The Company has furnished to each Purchaser its
audited Statements of Income, Stockholders’ Equity and Cash Flows for the fiscal
year ended December 31, 2004, its audited Balance Sheet as of December 31, 2004,
its unaudited Statements of Income, Stockholders’ Equity and Cash Flows for the
six months ended June 30, 2005 , and its unaudited Balance Sheet as of June 30,
2005. All such financial statements are hereinafter referred to collectively as
the “Financial Statements”. The Financial Statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved, and fairly present, in all material respects,
the financial position of the Company and the results of its operations as of
the date and for the periods indicated thereon, except that the unaudited
financial statements may not be in accordance with generally accepted accounting
principles because of the absence of footnotes normally contained

 

3



--------------------------------------------------------------------------------

therein and are subject to normal year-end audit adjustments. Since June 30,
2005, to the Company’s knowledge, there has been no material adverse change
(actual or threatened) in the assets, liabilities (contingent or other),
affairs, operations, prospects or condition (financial or other) of the Company
except as may be disclosed in the Company’s Quarterly Report on Form 10-Q for
six months ended June 30, 2005.

 

3.6 SEC Documents. The Company has furnished to each Purchaser, a true and
complete copy of the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2004 (“Form 10-K”), the Company’s Quarterly Report on Form
10-Q for the six months ended June 30, 2005 as filed with the SEC on August 9,
2005, and any other statement, report, registration statement (other than
registration statements on Form S-8) or definitive proxy statement filed by the
Company with the SEC during the period commencing August 9, 2005 and ending on
the date hereof. The Company will, promptly upon the filing thereof, also
furnish to each Purchaser all statements, reports (including, without
limitation, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K),
registration statements and definitive proxy statements filed by the Company
with the SEC during the period commencing on the date hereof and ending on the
Closing Date (all such materials required to be furnished to each Purchaser
pursuant to this sentence or pursuant to the next preceding sentence of this
Section 3.6 being called, collectively, the “SEC Documents”). As of their
respective filing dates, the SEC Documents complied or will comply in all
material respects with the requirements of the Exchange Act or the Securities
Act, as applicable, and none of the SEC Documents contained or will contain any
untrue statement of a material fact or omitted or will omit to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, as of their respective filing dates, except to the extent corrected
by a subsequently filed SEC Document. True and complete copies of the Company’s
certificate of incorporation and by-laws have been filed as exhibits to the SEC
Documents.

 

3.7 Consents. All consents, approvals, orders and authorizations required on the
part of the Company in connection with the execution, delivery or performance of
this Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated herein and therein have been obtained and will be
effective as of the Closing Date.

 

3.8 No Conflict. The execution and delivery of this Agreement and the
Registration Rights Agreement by the Company and the consummation of the
transactions contemplated hereby and thereby will not conflict with or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to a loss of a material benefit under (i) any provision of the
Certificate of Incorporation or By-laws of the Company or (ii) any agreement
filed as an exhibit to the Company’s Form 10-K and Forms 10-Q filed subsequent
to Form 10-K, or any instrument, permit, franchise, license, judgment, order,
statute, law, ordinance, rule or regulations, applicable to the Company or its
respective properties or assets.

 

3.9 Brokers or Finders. Except for Pacific Growth Equities, Inc., the Company
has not dealt with any broker or finder in connection with the transactions
contemplated by this Agreement, and, except for certain fees and expenses
payable by the Company to Pacific Growth Equities, Inc., the Company has not
incurred, and shall not incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agents commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.

 

4



--------------------------------------------------------------------------------

3.10 Nasdaq National Market. The Common Stock is listed on the Nasdaq National
Market System, and there are no proceedings to revoke or suspend such listing.

 

3.11 Absence of Litigation. Except as disclosed in the SEC Documents, there is
no action, suit or proceeding or, to the Company’s knowledge, any investigation,
pending, or to the Company’s knowledge, threatened by or before any governmental
body against the Company and in which an unfavorable outcome, ruling or finding
in any said matter, or for all matters taken as a whole, might have a material
adverse effect on the Company. The foregoing includes, without limitation, any
such action, suit, proceeding or investigation that questions this Agreement or
the Registration Rights Agreement or the right of the Company to execute,
deliver and perform under same.

 

3.12 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any person or entity acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of the Shares.

 

3.13 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any person or entity acting on its or their behalf has, directly or indirectly,
made any offers or sales of any Company security or solicited any offers to buy
any security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Shares under the
Securities Act.

 

3.14 Private Placement. The offer and sale of the Shares to the Purchasers as
contemplated hereby is exempt from the registration requirements of the
Securities Act.

 

3.15 Questionable Payments. The Company has not, nor, to the knowledge of the
Company’s Chief Executive Officer and Chief Financial Officer, has any of its
current or former stockholders, directors, officers, employees, agents or other
Persons acting on behalf of the Company: (a) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payments to any
governmental officials or employees from corporate funds; (c) established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
(d) made any false or fictitious entries on the books and records of the
Company; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.

 

3.16 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded

 

5



--------------------------------------------------------------------------------

accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-14 and 15d-14) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including its subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed period report under the Exchange Act, as
the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the knowledge of the Company’s Chief Executive Officer or Chief Financial
Officer, in other factors that could significantly affect the Company’s internal
controls. The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the Exchange Act.

 

3.17 Disclosures. Neither the Company nor any person or entity acting on its
behalf has provided the Purchasers or their agents or counsel with any
information that constitutes or might constitute material, non-public
information. The written materials delivered to the Purchasers in connection
with the transactions contemplated by this Agreement do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.

 

4. Representations and Warranties of the Purchasers. Each Purchaser severally
for itself, and not jointly with the other Purchasers, represents and warrants
to the Company as follows:

 

4.1 Authorization. All action on the part of such Purchaser and, if applicable,
its officers, directors and shareholders necessary for the authorization,
execution, delivery and performance of this Agreement and the Registration
Rights Agreement and the consummation of the transactions contemplated herein
and therein has been taken. When executed and delivered, each of this Agreement
and the Registration Rights Agreement will constitute the legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles. Such Purchaser has all requisite corporate
power to enter into each of this Agreement and the Registration Rights Agreement
and to carry out and perform its obligations under the terms of this Agreement
and the Registration Rights Agreement. Such Purchaser has the knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares and has the ability to bear the
economic risks of an investment in the Shares for an indefinite period of time.
The Purchaser acknowledges that the Placement Agent has made no representations
or warranties regarding the Company; the Purchaser agrees that neither the
Placement Agent nor any of its controlling persons, affiliates, directors,
officers,

 

6



--------------------------------------------------------------------------------

employees or consultants shall have any liability to the Purchaser or any person
asserting claims on behalf of or in right of the Purchaser for any losses,
claims, damages, liabilities or expenses arising out of or relating to this
Agreement or the Purchaser’s purchase of Shares.

 

4.2 Purchase Entirely for Own Account. Such Purchaser is acquiring the Shares
being purchased by it hereunder for investment, for its own account, and not for
resale or with a view to distribution thereof in violation of the Securities
Act. Such Purchaser has not entered into an agreement or understanding with any
other party to resell or distribute such shares.

 

4.3 Investor Status; Etc. Such Purchaser certifies and represents to the Company
that at the time such Purchaser acquires any of the Shares, such Purchaser will
be an “Accredited Investor” as defined in Rule 501 of Regulation D promulgated
under the Securities Act and was not organized for the purpose of acquiring the
Shares. Such Purchaser’s financial condition is such that it is able to bear the
risk of holding the Shares for an indefinite period of time and the risk of loss
of its entire investment. Such Purchaser has been afforded the opportunity to
ask questions of and receive answers from the management of the Company
concerning this investment and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.

 

4.4 Confidential Information. Each Purchaser understands that any information
provided to such Purchaser by the Company is strictly confidential and
proprietary to the Company and has been prepared from the Company’s publicly
available documents and other information and is being submitted to the
Purchaser solely for such Purchaser’s confidential use in connection with its
investment decision regarding the Shares. Such Purchaser agrees to use such
information for the sole purpose of evaluating a possible investment in the
Shares and such Purchaser hereby acknowledges that it is prohibited from
reproducing or distributing such information, the Operative Agreements, or any
other offering materials, in whole or in part, or divulging or discussing any of
their contents except for use internally and by its legal counsel and except as
required by law or legal process. Further, such Purchaser understands that the
existence and nature of all conversations and presentations, if any, regarding
the Company and this offering must be kept strictly confidential until such time
as the Company makes public announcement of the sale of Shares. Such Purchaser
understands that the federal securities laws impose restrictions on trading
based on information regarding this offering. In addition, such Purchaser hereby
acknowledges that unauthorized public disclosure of information regarding this
offering may cause the Company to violate Regulation FD. Notwithstanding the
foregoing, neither the Company nor any Person acting on its behalf has provided
the Purchasers or their agents or counsel with any information that constitutes
or might constitute material, non-public information, and nothing contained in
this Section 4.4 or in this Agreement shall be interpreted to the contrary.
Moreover, the inclusion of this Section 4.4 herein shall not be deemed an
inference of any kind that any Purchaser is in possession of any confidential or
proprietary or material non-public information of the Company.

 

4.5 Shares Not Registered. Such Purchaser understands that the Shares have not
been registered under the Securities Act, by reason of their issuance by the
Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Shares must continue to be held by such Purchaser
unless a subsequent disposition thereof is registered under

 

7



--------------------------------------------------------------------------------

the Securities Act or is exempt from such registration. The Purchaser
understands that the exemptions from registration afforded by Rule 144 (the
provisions of which are known to it) promulgated under the Securities Act depend
on the satisfaction of various conditions, and that, if applicable, Rule 144 may
afford the basis for sales only in limited amounts.

 

4.6 No Conflict. The execution and delivery of this Agreement and the
Registration Rights Agreement by such Purchaser and the consummation of the
transactions contemplated hereby and thereby will not conflict with or result in
any violation of or default by such Purchaser (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the organizational documents of such Purchaser or (ii) any
agreement or instrument, permit, franchise, license, judgment, order, statute,
law, ordinance, rule or regulations, applicable to such Purchaser or its
respective properties or assets.

 

4.7 Brokers. Such Purchaser has not retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.

 

4.8 Consents. All consents, approvals, orders and authorizations required on the
part of such Purchaser in connection with the execution, delivery or performance
of this Agreement and the consummation of the transactions contemplated herein
have been obtained and are effective as of the Closing Date.

 

4.9 No Intent to Effect a Change of Control. Such Purchaser has no present
intent to consummate a “change of control” of the Company, as such term is
understood in Rule 13d of the Exchange Act.

 

4.10 No General Solicitation. Such Purchaser was not offered or sold the Shares,
directly or indirectly, by means of any form of general solicitation or general
advertisement, including the following: (i) any advertisement, article, notice
or other communication published in any newspaper, magazine or similar medium or
broadcast over television, radio, the internet or by telephone or (ii) any
seminar or other meeting whose attendees had been invited by general
solicitation or general advertising.

 

4.11 Prohibited Transactions. During the thirty (30) days prior to the date
hereof, no Purchaser has, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the 1934 Act) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”). Prior to the earlier of (i) the termination of this
Agreement, or (ii) the effective date of the registration statement to be filed
by the Company pursuant to the Registration Rights Agreement, no Purchaser shall
engage, directly or indirectly, in a Prohibited Transaction. Each Purchaser
acknowledges that the representations and warranties contained in this Section
4.11 are being made for the benefit of the Purchasers as well as the Company and
that each of the other Purchasers shall have an independent the right to assert
any claims against any Purchaser arising out of any breach or violation of the
provisions of this Section 4.11. Without limiting the

 

8



--------------------------------------------------------------------------------

generality of the foregoing, each Purchaser understands and acknowledges that
the SEC currently takes the position that coverage of short sales of shares of
the Common Stock “against the box” with the Shares purchased hereunder prior to
the effective date of the Registration Statement is a violation of Section 5 of
the Securities Act, as set forth in Item 65, Section 5 under Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.

 

5. Conditions Precedent.

 

5.1 Conditions to the Obligation of the Purchasers to Consummate the Closing.
The obligation of each Purchaser to consummate the Closing and to purchase and
pay for the Shares being purchased by it pursuant to this Agreement is subject
to the satisfaction of the following conditions precedent:

 

(a) The representations and warranties contained herein of the Company shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (it being understood and agreed by
each Purchaser that, in the case of any representation and warranty of the
Company contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 5.1(a)).

 

(b) The Registration Rights Agreement shall have been executed and delivered by
the Company.

 

(c) The Company shall not have been adversely affected in any material way prior
to the Closing Date; and the Company shall have performed all obligations and
conditions herein required to be performed or observed by the Company on or
prior to the Closing Date.

 

(d) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court, arbitrator or governmental body,
agency or official and shall be pending.

 

(e) The purchase of and payment for the Shares by the Purchasers shall not be
prohibited by any law or governmental order or regulation. All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of any other person with respect to any of the transactions
contemplated hereby shall have been duly obtained or made and shall be in full
force and effect.

 

(f) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to such Purchaser, and such
Purchaser shall have received copies (executed or certified, as may be
appropriate) of all documents which such Purchaser may have reasonably requested
in connection with such transactions.

 

9



--------------------------------------------------------------------------------

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), and (c) of this Section 5.1

 

(h) The Purchasers shall have received an copy of and shall be entitled to rely
upon the opinion from the Company’s counsel to the Placement Agent, dated as of
the Closing Date, in form and substance reasonably acceptable to the Purchasers.

 

5.2 Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell to
each of the Purchasers the Shares to be purchased by it at the Closing is
subject to the satisfaction of the following conditions precedent:

 

(a) The representations and warranties contained herein of such Purchaser shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date (it being understood and agreed by
the Company that, in the case of any representation and warranty of each
Purchaser contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 5.2(a)).

 

(b) The Registration Rights Agreement shall have been executed and delivered by
each Purchaser.

 

(c) The Purchasers shall have performed all obligations and conditions herein
required to be performed or observed by the Purchasers on or prior to the
Closing Date.

 

(d) No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court, arbitrator or governmental body,
agency or official and shall be pending.

 

(e) The sale of the Shares by the Company shall not be prohibited by any law or
governmental order or regulation. All necessary consents, approvals, licenses,
permits, orders and authorizations of, or registrations, declarations and
filings with, any governmental or administrative agency or of any other person
with respect to any of the transactions contemplated hereby shall have been duly
obtained or made and shall be in full force and effect.

 

(f) Each of the Purchasers shall have executed and delivered to the Company a
Purchaser’s Questionnaire, in the form attached hereto as Exhibit B, pursuant to
which each such Purchaser shall provide information necessary to confirm each
such Purchaser’s status as an “accredited investor” (as such term is defined in
Rule 501 promulgated under the Securities Act) and to enable the Company to
comply with the Registration Rights Agreement.

 

(g) Each of the other Purchasers shall have delivered the purchase price, in
accordance with this Agreement, for the number of shares of Common Stock set
forth opposite its name under the heading “Number of Shares to be Purchased”.

 

10



--------------------------------------------------------------------------------

(h) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to the Company, and the Company
shall have received counterpart originals, or certified or other copies of all
documents, including without limitation records of corporate or other
proceedings, which it may have reasonably requested in connection therewith.

 

6. Covenants of the Company.

 

6.1 Listing of Underlying Shares and Related Matters. The Company shall apply to
have the Shares included for listing on the Nasdaq National Market and will take
such other action as is necessary to cause the Shares to be so listed. The
Company will use commercially reasonable efforts to continue the listing and
trading of its Common Stock on such market or such other national exchange and
will use commercially reasonable efforts to comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
such market or exchange, as applicable.

 

6.2 Removal of Legends. Upon the earlier of (a) registration for resale pursuant
to the Registration Rights Agreement and receipt by the Company of the
Purchaser’s written confirmation that such Shares will not be disposed of except
in compliance with the prospectus delivery requirements of the Securities Act or
(b) Rule 144(k) becoming available the Company shall, upon a Purchaser’s written
request, promptly cause certificates evidencing the Purchaser’s Shares to be
replaced with certificates which do not bear such restrictive legends. When the
Company is required to cause unlegended certificates to replace previously
issued legended certificates, if unlegended certificates are not delivered to a
Purchaser within three (3) Business Days of submission by that Purchaser of
legended certificate(s) to the Company’s transfer agent together with a
representation letter in customary form, the Company shall be liable to the
Purchaser for liquidated damages in an amount equal to 1.5% of the aggregate
purchase price of the Shares evidenced by such certificate(s) for each thirty
(30) day period (or portion thereof) beyond such three (3) Business Day that the
unlegended certificates have not been so delivered.

 

7. Transfer, Legends.

 

7.1 Securities Law Transfer Restrictions.

 

(a) Each Purchaser understands that, except as provided in the Registration
Rights Agreement, the Shares have not been registered under the Securities Act
or any state securities laws, and each purchaser agrees that it will not sell,
offer to sell, solicit offers to buy, dispose of, loan, pledge or grant any
right with respect to (collectively, a “Disposition”), the Shares nor will such
Purchaser engage in any hedging or other transaction which is designed to or
could be reasonably expected to lead to or result in a Disposition of Shares by
such Purchaser or any other person or entity unless (a) the Shares are
registered under the Securities Act, or (b) such Purchaser shall have delivered
to the Company an opinion of counsel in form, substance and scope reasonably
acceptable to the Company, to the effect that registration is not required under
the Securities Act or any applicable state securities law due to the
applicability of an exemption therefrom. In that connection, such Purchaser is
aware of Rule 144 under the Securities Act and the restrictions imposed thereby.
Such Purchaser acknowledges and agrees that no sales of the Shares may be made
under the Registration Statement and that the Shares are not transferable on

 

11



--------------------------------------------------------------------------------

the books of the Company unless the certificate submitted to the transfer agent
evidencing the Shares is accompanied by a separate Purchaser’s Certificate of
Subsequent Sale: (i) in the form of Appendix I hereto; (ii) executed by an
officer of, or other authorized person designated by, the Purchaser; and (iii)
to the effect that (A) the shares have been sold in accordance with the
Registration Statement, the Securities Act and any applicable state securities
or blue sky laws, and (B) the requirement of delivering a current prospectus has
been satisfied.

 

(b) Each Purchaser represents and warrants that no action has been or will be
taken in any jurisdiction outside the United States by the Company or the
Placement Agent that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issue of Shares, in
any jurisdiction outside of the United States where action for that purpose is
required. Each Purchaser outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make any representation or use any
information in connection with the issue, placement, purchase and sale of the
Shares.

 

(c) Each Purchaser hereby covenants with the Company not to make any sale of the
Shares without complying with the provisions of the Operative Agreements, and
such Purchaser acknowledges that the certificates evidencing the Shares will be
imprinted with a legend that prohibits their transference except in accordance
therewith. Each Purchaser acknowledges that there may occasionally be times when
the Company, based on the advice of its counsel, determines that it must suspend
the Registration Statement, until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the Commission
or until the Company has amended or supplemented such Prospectus.

 

7.2 Legends. Each certificate requesting any of the Shares shall be endorsed
with the legends set forth below, and each Purchaser covenants that, except to
the extent such restrictions are waived by the Company, it shall not transfer
the shares represented by any such certificate without complying with the
restrictions on transfer described in this Agreement and the legends endorsed on
such certificate:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT.”

 

8. Termination; Liabilities Consequent Thereon. This Agreement may be terminated
and the transactions contemplated hereunder abandoned at any time prior to the
Closing only as follows:

 

(a) by the Purchasers, upon notice to the Company if the conditions set forth in
Section 5.1 shall not have been satisfied on or prior to September 2, 2005; or

 

12



--------------------------------------------------------------------------------

(b) by the Company, upon notice to the Purchasers if the conditions set forth in
Section 5.2 shall not have been satisfied on or prior to September 2, 2005; or

 

(c) at any time by mutual agreement of the Company and the Purchasers; or

 

(d) by the Purchasers, if there has been any breach of any representation or
warranty or any material breach of any covenant of the Company contained herein
and the same has not been cured within 15 days after notice thereof, (it being
understood and agreed by each Purchaser that, in the case of any representation
or warranty of the Company contained herein which is not hereinabove qualified
by application thereto of a materiality standard, such representation or
warranty will be deemed to have been breached for purposes of this Section 8(d)
only if such representation or warranty was not true and correct in all material
respects at the time such representation or warranty was made by the Company);
or

 

(e) by the Company, if there has been any breach of any representation, warranty
or any material breach of any covenant of any Purchaser contained herein and the
same has not been cured within 15 days after notice thereof (it being understood
and agreed by the Company that, in the case of any representation and warranty
of the Purchaser contained herein which is not hereinabove qualified by
application thereto of a materiality standard, such representation or warranty
will be deemed to have been breached for purposes of this Section 8(e) only if
such representation or warranty was not true and correct in all material
respects at the time such representation or warranty was made by such
Purchaser).

 

Any termination pursuant to this Section 8 shall be without liability on the
part of any party, unless such termination is the result of a material breach of
this Agreement by a party to this Agreement in which case such breaching party
shall remain liable for such breach notwithstanding any termination of this
Agreement.

 

9. Miscellaneous Provisions.

 

9.1 Public Statements or Releases. The Company shall, by 8:30 a.m. Eastern time
on the business day following the Closing Date, file a Current Report on Form
8-K, disclosing the transactions contemplated hereby and make such other filings
and notices in the manner and time required by the SEC. The Company and each
Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and none of the parties to this
Agreement shall issue any such press release or other public announcement,
without the prior consent of the other parties, which shall not be unreasonably
withheld or delayed, provided, that nothing in this Section 9.1 shall prevent
any of the parties hereto from making such public announcements as it may
consider necessary in order to satisfy its legal obligations, but to the extent
not inconsistent with such obligations, it shall provide the other parties with
an opportunity to review and comment on any proposed public announcement before
it is made.

 

9.2 Further Assurances. Each party agrees to cooperate fully with the other
party and to execute such further instruments, documents and agreements and to
give such further written assurances, as may be reasonably requested by the
other party to better evidence and reflect the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.

 

13



--------------------------------------------------------------------------------

9.3 Rights Cumulative. Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

 

9.4 Pronouns. All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

 

9.5 Notices.

 

(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be sent by postage prepaid first class mail, courier or telecopy or
delivered by hand to the party to whom such correspondence is required or
permitted to be given hereunder. The date of giving any notice shall be the date
of its actual receipt.

 

(b) All correspondence to the Company shall be addressed as follows:

 

Regeneration Technologies, Inc.

11621 Research Circle

Alachua, Florida 32615

Attn: Brian K. Hutchison

President and Chief Executive Officer

Telecopier: 386-418-3608

 

with a copy (which shall not constitute notice) to:

 

Fulbright & Jaworski L.L.P

666 Fifth Avenue

New York, New York 10103

Attn: Warren J. Nimetz, Esq.

Telecopier: 212-318-3400

 

(c) All correspondence to any Purchaser shall be sent to such Purchaser at the
address set forth in Exhibit A.

 

(d) Any entity may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

 

9.6 Captions. The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.

 

14



--------------------------------------------------------------------------------

9.7 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.

 

9.8 Governing Law; Consent to Jurisdiction; Injunctive Relief.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal and substantive laws of State of New York and without regard to any
conflicts of laws concepts which would apply the substantive law of some other
jurisdiction.

 

(b) Each of the parties hereto irrevocably submits to the exclusive jurisdiction
of the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(c) Each of the parties hereto acknowledges and agrees that damages will not be
an adequate remedy for any material breach or violation of this Agreement if
such material breach or violation would cause immediate and irreparable harm (an
“Irreparable Breach”). Accordingly, in the event of a threatened or ongoing
Irreparable Breach, each party hereto shall be entitled to seek, in the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York, equitable relief of a kind
appropriate in light of the nature of the ongoing or threatened Irreparable
Breach, which relief may include, without limitation, specific performance or
injunctive relief; provided, however, that if the party bringing such action is
unsuccessful in obtaining the relief sought, the moving party shall pay the
non-moving party’s reasonable costs, including attorney’s fees, incurred in
connection with defending such action. Such remedies shall not be the parties’
exclusive remedies, but shall be in addition to all other remedies provided in
this Agreement.

 

9.9 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

 

9.10 Expenses. Each party will bear its own costs and expenses in connection
with this Agreement.

 

15



--------------------------------------------------------------------------------

9.11 Assignment. The rights and obligations of the parties hereto shall inure to
the benefit of and shall be binding upon the authorized successors and permitted
assigns of each party. Neither party may assign its rights or obligations under
this Agreement or designate another person (i) to perform all or part of its
obligations under this Agreement or (ii) to have all or part of its rights and
benefits under this Agreement, in each case without the prior written consent of
the other party. In the event of any assignment in accordance with the terms of
this Agreement, the assignee shall specifically assume and be bound by the
provisions of the Agreement by executing and agreeing to an assumption agreement
reasonably acceptable to the other party.

 

9.12 Survival. The respective representations and warranties given by the
parties hereto, and the other covenants and agreements contained herein, shall
survive the Closing Date and the consummation of the transactions contemplated
herein for a period of two years, without regard to any investigation made by
any party.

 

9.13 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto respecting the subject matter hereof and supersedes all prior
agreements, negotiations, understandings, representations and statements
respecting the subject matter hereof, whether written or oral. No modification,
alteration, waiver or change in any of the terms of this Agreement shall be
valid or binding upon the parties hereto unless made in writing and duly
executed by the Company and the Majority Purchasers.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement under seal as of the day and year first above written.

 

REGENERATION TECHNOLOGIES, INC. By:  

/s/ Brian K. Hutchison

--------------------------------------------------------------------------------

Name:   Brian K. Hutchison Title:   Chairman, President and Chief Executive
Officer

 

THE PURCHASER’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED EVEN DATE HEREWITH
SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS STOCK PURCHASE AGREEMENT.

 

17



--------------------------------------------------------------------------------

Exhibit A

 

PURCHASERS

 

Purchaser

--------------------------------------------------------------------------------

   Number of Shares
to be Purchased


--------------------------------------------------------------------------------

OFIL PLC U.S. Emerging Growth Fund Register in nominee name: Kane & Co.

   7,300

USAZ Oppenheimer Emerging Growth Fund Register in nominee name: Booth & Co.

   96,400

Oppenheimer Discovery Fund Register in nominee name: Gerlach & Co.

   666,900

Oppenheimer Emerging Growth Fund Register in nominee name: Gerlach & Co.

   79,400

Henry C. Beinstein

   23,392

Upland Associates L.P.

   46,783

Neil J. Gagnon

   152,047

Lois E. Gagnon

   101,403

The Lois E. and Neil J. Gagnon Foundation

   40,935

Gagnon Family Partnership

   29,240

Gagnon Investment Associates

   116,960

Gagnon 1999 Grandchildren’s Trust STS 2/1/99 Maureen Drew, TTEE

   29,240

Zeke L.P.

   300,000

MedCap Partners L.P.

   300,000

MedCap Master Fund L.P.

   50,000

Capital Ventures International

   160,000

Special Situation Cayman Fund L.P.

   120,000

Special Situation Fund III L.P.

   480,000     

--------------------------------------------------------------------------------

Total:

   2,800,000     

--------------------------------------------------------------------------------

 

18



--------------------------------------------------------------------------------

Appendix I

 

REGENERATION TECHNOLOGIES, INC.

PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

 

Attention:

   Regeneration Technologies, Inc.      Chief Financial Officer

 

The undersigned, [an officer of, or other person duly authorized by]
                     [fill in official name of individual or institution] hereby
certifies that he/she [said institution] is the Purchaser of the Shares
evidenced by the attached certificate, and as such, sold such shares on
                     in accordance with [date] Registration Statement
number                     [fill in the number of or otherwise identify
Registration Statement] and the requirement of delivering a current prospectus
by the Company has been complied with in connection with such sale.

 

Print or Type:

    

Name of Purchaser

    

(Individual or Institution):

  

 

--------------------------------------------------------------------------------

Name of Individual

    

Representing Purchaser

    

(if an institution):

  

 

--------------------------------------------------------------------------------

Title of Individual

    

Representing Purchaser

    

(if an institution):

  

 

--------------------------------------------------------------------------------

Signature by:

    

Individual Purchaser

    

or Individual representing

    

Purchaser:

  

 

--------------------------------------------------------------------------------

 

19